By the Court,

Sutherland, J.
We decline passing upon the merits of this application until after notice shall have been given to the attorney of the corporation. As the effect of a certiorari in this case probably would be to suspend the proceedings, and the allowance of,it may produce much incon-veniente, it is proper that the parties interested should have an opportunity to be heard on the original application. The court will not for the future entertain motions for a certiorari removing proceedings of this kind, or for a mandamns or a rule to show cause, unless upon notice to the parties to be affected by the proceeding.